[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter was commenced by an application to this court brought by the plaintiffs pursuant to section 46b-59 of the Connecticut General Statutes wherein they seek rights of visitation with their grandchildren. The defendants, the parents of the children, have filed a motion to stay these proceedings.
On November 30, 1990, one of the defendants in this action, Nancy Burton, commenced an action in the United CT Page 10414 States District Court for the District Court of Connecticut against a judge of this court, the chief clerk of this court, the attorney for the grievance panel of the Judicial District of Danbury, the attorney for the plaintiffs in this action, the attorney appointed by this court to represent the minor children in this action, and the plaintiffs in this action. The District Court actions seeks, inter alia, a declaratory judgment as to the unconstitutionality of said section 46b-59
of the Connecticut General Statutes.
In the District Court action, certain of the defendants filed motions to dismiss. On October 16, 1991, Joan Glazer Margolis, U.S. Magistrate Judge, rendered a recommended ruling on pending dispositive motions wherein she recommended, inter alia, that the District Court action continue in regard to the request for a declaratory judgment as to the unconstitutionality of section 46b-59.1
On November 19, 1991, T. F. Gilroy Daly, United States District Judge affirmed, approved and adopted Magistrate Judge Margolis' recommended ruling except for one portion thereof which has no impact on the issue presently before this court.
It is the opinion of this court that the due administration of justice requires that the defendants' motion for stay be granted.
Accordingly, this action is stayed until the United States District Court either (a) decides the issue of the constitutionality of section 46b-59, or (b) declines to decide the issue of the constitutionality of section 46b-59.
FREDERICK, A. FREEDMAN, JUDGE